Case 1:20-cv-23179-MGC Document 5 Entered on FLSD Docket 07/31/2020 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  MOUNTECH IP LLC,

                         Plaintiff,                    Civil Action No. 1:20-cv-23179-MGC

        v.

  HMD AMERICA, INC.,                                   TRIAL BY JURY DEMANDED

                         Defendant.


                          CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Mountech IP LLC

 (“Mountech IP”) states that it is a limited liability company. It does not have a parent corporation

 and no publicly held corporation owns ten percent (10%) or more of its stock.

  Dated: July 31, 2020                           Respectfully submitted,

                                                 SAND, SEBOLT & WERNOW CO., LPA

                                                 /s/ Howard L. Wernow
                                                 Howard L. Wernow B.C.S.
                                                 Florida Bar No. 107560
                                                 Aegis Tower – Suite 1100
                                                  4940 Munson Street NW
                                                 Canton, OH 44718
                                                 Phone: 330-244-1174
                                                 Fax: 330-244-1173
                                                 Email: howard.wernow@sswip.com

                                                 Board Certified in Intellectual Property Law
                                                 By the Florida Bar

                                                 ATTORNEY FOR PLAINTIFF
